                           CASE 0:20-cv-02189-WMW-LIB Doc. 56 Filed 10/26/20 Page 1 of 1

                              IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MINNESOTA
Patrick Berry, et al.,                               )                   COURT MINUTES - CIVIL
                                                     )                    BEFORE: Leo I. Brisbois
                                     Plaintiffs,     )                     U.S. Magistrate Judge
                                                     )
             v.                                      )    Case No:             20-cv-2189 (WMW/LIB)
                                                     )    Date:                October 26, 2020
Hennepin County, et al.,                             )    Court Reporter:      N/A
                                                     )    Courthouse:          Duluth
                                     Defendanst.     )    Courtroom:           Chambers
                                                     )    Time Commenced:      12:30 p.m.
                                                     )    Time Concluded:      12:45 p.m.
                                                     )    Time in Court:       15 minutes

Hearing on: Telephone              Status Conference
APPEARANCES:
             Plaintiff:  Justin H. Perl for all Plaintiffs
             Defendants: Sarah C. S. McLaren for City of Minneapolis, Jacob Frey, and Medaria Arradondo
                         Anne E. Walther and Brian F. Rice for Al Bangoura, Jason Ohotto
                         Kelly K. Pierce for Hennepin County and David Hutchinson




PROCEEDINGS:
       Status conference to address in-person settlement conference scheduled for Tuesday, October 27, 2020 at
        10:00 a.m. in Duluth, Minnesota. Due to COVID-19 concerns, the Court will conduct the settlement
        conference through shuttle negotiations conducted via teleconference.

             Lead counsel of record, for each representative group, is instructed to provide the Court with names of
             party and counsel participants, along with telephone numbers where counsel can be reached by the Court
             immediately and at any time throughout the day on Tuesday, October 27, 2020, beginning at 10:00 a.m.,
             and continuing until formally released by the Court.

             This information is to be provided to the Court at brisbois_chambers@mnd.uscourts.gov by no later than
             4:30 p.m. on Monday, October 26, 2020.




                                                                                             s/ JLB
                                                                                             Courtroom Deputy



M:\templates\CV-Misc.wpt                                                                             Template Modified: 11/30/11
